Exhibit 10.6

 

AMENDED AND RESTATED
INVESTMENT TECHNOLOGY GROUP, INC.
DIRECTORS’ EQUITY SUBPLAN

 

1.             Introduction.

 

The Investment Technology Group, Inc. Directors’ Equity Subplan (the “Subplan”)
was originally implemented by Investment Technology Group, Inc. (the “Company”)
under the Investment Technology Group, Inc. Amended and Restated 1994 Stock
Option and Long-term Incentive Plan (the “1994 Plan”) and was merged with and
into the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan
(the “2007 Plan”) effective as of May 8, 2007 (the “Effective Date”), the terms
of which are incorporated herein by reference. Effective as of the Effective
Date, the Subplan shall continue in effect according to the terms set forth
herein as a subplan under the 2007 Plan. The purpose of the Subplan is to
promote ownership by non-employee directors of a greater proprietary interest in
the Company, thereby aligning such non-employee directors’ interests more
closely with the interests of stockholders of the Company, and to assist the
Company in attracting and retaining highly qualified persons to serve as
non-employee directors. The Subplan is amended and restated herein, effective
for Options or Stock Units granted on or after the Effective Date. Options or
Stock Units granted prior to the Effective Date shall be governed by the Subplan
as in effect prior to this amendment and restatement.

 

2.                                       Definitions.

 

Capitalized terms used in the Subplan but not defined herein shall have the same
meanings as defined in the 2007 Plan. In addition to such terms and the terms
defined in Section 1 hereof, the following terms used in the Subplan shall have
the meaning set forth below.

 


(A)                                  “DIRECTOR” MEANS A MEMBER OF THE BOARD WHO
IS NOT EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(B)                                 “DISABILITY” HAS THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 22(E)(3) OF THE CODE.

 

3.                                       Administration.

 

The Subplan shall be administered by the Committee. The Committee shall have
full authority to construe and interpret the Subplan, and any action of the
Committee with respect to the Subplan shall be final, conclusive, and binding on
all persons.

 

4.                                       Options.

 


(A)                                  INITIAL OPTIONS. AN OPTION TO PURCHASE A
NUMBER OF SHARES OF COMPANY STOCK HAVING A FAIR MARKET VALUE ON THE DATE OF
GRANT, BASED ON THE BLACK-SCHOLES OPTION PRICING MODEL (OR SUCH OTHER MODEL
UTILIZED BY THE COMPANY IN VALUING COMPANY EQUITY AWARDS IN ACCORDANCE WITH U.S.
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), EQUAL TO $100,000 WILL BE GRANTED
UNDER THE SUBPLAN TO EACH PERSON WHO IS FIRST ELECTED OR APPOINTED TO SERVE AS A
DIRECTOR


 

--------------------------------------------------------------------------------



 


OF THE COMPANY AFTER THE EFFECTIVE DATE, SUCH GRANTS TO BE EFFECTIVE ON THE DATE
OF SUCH FIRST ELECTION OR APPOINTMENT. FOR PURPOSES OF THIS SUBPLAN, ALL
DETERMINATIONS OF FAIR MARKET VALUE OF OPTIONS USING THE BLACK-SCHOLES OPTION
PRICING MODEL WILL BE BASED ON THE FULL FIVE YEAR OPTION TERM, THE VOLATILITY
ASSUMPTION FOR THE COMPANY STOCK USED IN THE COMPANY’S ANNUAL REPORT ON FORM
10-K FOR THE PRIOR YEAR, AND THE GRANT DATE RISK-FREE INTEREST RATE.


 


(B)                                 ANNUAL OPTIONS. AN OPTION TO PURCHASE A
NUMBER OF SHARES OF COMPANY STOCK HAVING A FAIR MARKET VALUE ON THE DATE OF
GRANT, BASED ON THE BLACK-SCHOLES OPTION PRICING MODEL (OR SUCH OTHER MODEL
UTILIZED BY THE COMPANY IN VALUING COMPANY EQUITY AWARDS IN ACCORDANCE WITH U.S.
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES), EQUAL TO $36,000 WILL BE GRANTED, ON
THE FORTY FIFTH (45TH) DAY FOLLOWING EACH OF THE COMPANY’S ANNUAL MEETINGS OF
STOCKHOLDERS AT WHICH DIRECTORS (OR A CLASS OF DIRECTORS IF THE COMPANY THEN HAS
A CLASSIFIED BOARD OF DIRECTORS) ARE ELECTED OR REELECTED BY THE COMPANY’S
STOCKHOLDERS, TO EACH DIRECTOR IN OFFICE ON THE DATE OF GRANT; PROVIDED,
HOWEVER, THAT NO SUCH GRANT WILL BE MADE TO A PERSON FIRST ELECTED OR APPOINTED
TO SERVE AS A DIRECTOR OF THE COMPANY AT SUCH ANNUAL MEETING OF STOCKHOLDERS.


 


(C)                                  EXERCISE PRICE. THE EXERCISE PRICE PER
SHARE OF COMPANY STOCK PURCHASABLE UNDER AN OPTION WILL BE EQUAL TO 100% OF THE
FAIR MARKET VALUE OF A SHARE OF COMPANY STOCK ON THE DATE OF GRANT OF THE
OPTION.


 


(D)                                 OPTION TERM. EACH OPTION WILL EXPIRE FIVE
YEARS AFTER THE DATE OF GRANT; PROVIDED, HOWEVER, THAT IF THE PARTICIPANT CEASES
TO SERVE AS A DIRECTOR OF THE COMPANY PRIOR TO FIVE YEARS AFTER THE DATE OF
GRANT, THE OPTION WILL EXPIRE AS FOLLOWS (EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4(F)): (I) IF THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE
COMPANY DUE TO THE PARTICIPANT’S DEATH, DISABILITY, OR RETIREMENT AT OR AFTER
AGE 65, TWELVE MONTHS AFTER SUCH CESSATION OF SERVICE, BUT IN NO EVENT LATER
THAN FIVE YEARS AFTER THE DATE OF GRANT; AND (II) IF THE PARTICIPANT CEASES TO
SERVE AS A DIRECTOR OF THE COMPANY FOR ANY REASON OTHER THAN DUE TO THE
PARTICIPANT’S DEATH, DISABILITY, OR RETIREMENT AT OR AFTER AGE 65, AT THE DATE
SIXTY (60) DAYS AFTER SUCH CESSATION OF SERVICE, BUT IN NO EVENT LATER THAN FIVE
YEARS AFTER THE DATE OF GRANT.


 


(E)                                  EXERCISABILITY. EACH OPTION WILL VEST AND
BECOME EXERCISABLE IN THREE EQUAL ANNUAL INSTALLMENTS, BEGINNING ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT AND CONTINUING ON THE FOLLOWING TWO
ANNIVERSARIES AND WILL THEREAFTER REMAIN EXERCISABLE UNTIL THE OPTION EXPIRES;
PROVIDED, HOWEVER, THAT EACH OPTION WILL VEST AND BECOME IMMEDIATELY EXERCISABLE
IN FULL UPON A CHANGE IN CONTROL. IN THE EVENT THE PARTICIPANT CEASES TO SERVE
AS A DIRECTOR OF THE COMPANY BY REASON OF THE PARTICIPANT’S DEATH OR DISABILITY,
THE OPTION SHALL BECOME VESTED AND EXERCISABLE IN FULL AT THE TIME OF SUCH
TERMINATION. IN THE EVENT THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE
COMPANY FOR ANY OTHER REASON (EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(F)
BELOW) ANY PORTION OF THE OPTION THAT HAS NOT YET VESTED SHALL BE FORFEITED.


 


(F)                                    CONTINUED SERVICE AS AN EMPLOYEE. IF A
PARTICIPANT CEASES SERVING AS A DIRECTOR AND, IMMEDIATELY THEREAFTER, HE OR SHE
IS EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, THEN, SOLELY FOR PURPOSES OF
SECTIONS 4(D) AND (E) AND SECTIONS 5(D) AND (E) OF THE SUBPLAN, SUCH PARTICIPANT
WILL NOT BE DEEMED TO HAVE CEASED SERVICE AS A DIRECTOR AT THAT TIME, AND HIS OR
HER CONTINUED EMPLOYMENT BY THE COMPANY OR ANY SUBSIDIARY WILL BE DEEMED TO BE
CONTINUED


 


2

--------------------------------------------------------------------------------



 


SERVICE AS A DIRECTOR; PROVIDED, HOWEVER, THAT SUCH FORMER DIRECTOR WILL NOT BE
ELIGIBLE FOR ADDITIONAL GRANTS OF OPTIONS OR STOCK UNITS UNDER THE SUBPLAN.


 


(G)                                 METHOD OF EXERCISE. A PARTICIPANT (OR OTHER
PERSON ENTITLED TO EXERCISE AN OPTION) MAY EXERCISE AN OPTION, IN WHOLE OR IN
PART, AT SUCH TIME AS IT IS EXERCISABLE AND PRIOR TO ITS EXPIRATION BY GIVING
WRITTEN NOTICE OF EXERCISE TO THE COMPANY SPECIFYING THE OPTION TO BE EXERCISED
AND THE NUMBER OF SHARES OF COMPANY STOCK TO BE PURCHASED, AND PAYING IN FULL
THE EXERCISE PRICE AS PROVIDED IN THE 2007 PLAN.


 


(H)                                 NONTRANSFERABILITY. OPTIONS SHALL NOT BE
ASSIGNABLE OR TRANSFERABLE BY A PARTICIPANT EXCEPT BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION (OR PURSUANT TO A BENEFICIARY DESIGNATION AUTHORIZED BY
THE COMMITTEE, AND DURING THE PARTICIPANT’S LIFETIME, SUCH OPTIONS AND RIGHTS
SHALL BE EXERCISABLE ONLY BY SUCH THE PARTICIPANT OR THE PARTICIPANT’S DULY
APPOINTED GUARDIAN OR LEGAL REPRESENTATIVE. THE FOREGOING NOTWITHSTANDING, THE
COMMITTEE MAY PROVIDE THAT OPTIONS (OR RIGHTS OR INTERESTS THEREIN), MAY BE
TRANSFERABLE, INCLUDING PERMITTING TRANSFERS TO A PARTICIPANT’S IMMEDIATE FAMILY
MEMBERS (I.E., SPOUSE, CHILDREN, GRANDCHILDREN, OR SIBLINGS AS WELL AS THE
PARTICIPANT), TO TRUST FOR THE BENEFITS OF SUCH IMMEDIATE FAMILY MEMBERS, AND TO
THE PARTNERSHIPS IN WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTIES, OR OTHER
TRANSFERS DEEMED BY THE COMMITTEE TO BE NOT INCONSISTENT WITH THE PURPOSES OF
THE 2007 PLAN.

 

5.                                       Stock Units.

 


(A)                                  INITIAL STOCK UNITS. A NUMBER OF STOCK
UNITS HAVING A VALUE, AS DETERMINED BELOW ON THE DATE OF GRANT, EQUAL TO
$100,000 WILL BE GRANTED UNDER THE SUBPLAN TO EACH PERSON WHO IS FIRST ELECTED
OR APPOINTED TO SERVE AS A DIRECTOR OF THE COMPANY AFTER THE EFFECTIVE DATE,
SUCH GRANTS TO BE EFFECTIVE ON THE DATE OF SUCH FIRST ELECTION OR APPOINTMENT.
FOR PURPOSES OF THIS SUBPLAN, ALL DETERMINATIONS OF VALUE OF STOCK UNITS SHALL
BE MADE BY TREATING THE VALUE OF A STOCK UNIT AS EQUAL TO THE FAIR MARKET VALUE
OF A SHARE OF COMPANY STOCK ON THE DATE OF GRANT.


 


(B)                                 ANNUAL STOCK UNITS. A NUMBER OF  STOCK UNITS
HAVING A VALUE, AS DETERMINED ABOVE ON THE DATE OF GRANT, EQUAL TO $36,000 WILL
BE GRANTED ON THE FORTY FIFTH (45TH) DAY FOLLOWING EACH OF THE COMPANY’S ANNUAL
MEETINGS OF STOCKHOLDERS AT WHICH DIRECTORS (OR A CLASS OF DIRECTORS IF THE
COMPANY THEN HAS A CLASSIFIED BOARD OF DIRECTORS) ARE ELECTED OR REELECTED BY
THE COMPANY’S STOCKHOLDERS, TO EACH DIRECTOR IN OFFICE ON THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT NO SUCH GRANT WILL BE MADE TO A PERSON FIRST ELECTED OR
APPOINTED TO SERVE AS A DIRECTOR OF THE COMPANY AT SUCH ANNUAL MEETING OF
STOCKHOLDERS.


 


(C)                                  VESTING OF AWARD. THE STOCK UNITS WILL
BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS, COMMENCING ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT AND CONTINUING THEREAFTER ON THE SECOND AND
THIRD ANNIVERSARIES THEREOF; PROVIDED, HOWEVER, THAT THE STOCK UNITS WILL BECOME
IMMEDIATELY VESTED IN FULL UPON A CHANGE IN CONTROL. UNLESS OTHERWISE PROVIDED
BY THE COMMITTEE, ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO
THE STOCK UNITS UNDER SECTION 5(D) OF THE 2007 PLAN SHALL BE SUBJECT TO THE
VESTING SCHEDULE IN THIS SECTION 5(C).


 


(D)                                 TERMINATION OF SERVICE; FORFEITURE OF
UNVESTED STOCK UNITS. IN THE EVENT THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR
OF THE COMPANY BY REASON OF THE PARTICIPANT’S DEATH


 


3

--------------------------------------------------------------------------------



 


OR DISABILITY, THE STOCK UNITS SHALL BECOME VESTED IN FULL AT THE TIME OF SUCH
TERMINATION. IN THE EVENT THE PARTICIPANT CEASES TO SERVE AS A DIRECTOR OF THE
COMPANY FOR ANY OTHER REASON (EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(F)
ABOVE) ANY PORTION OF THE STOCK UNITS THAT HAVE NOT YET VESTED SHALL BE
FORFEITED.


 


(E)                                  DISTRIBUTION OF SHARES.  THE COMPANY SHALL
DISTRIBUTE TO THE PARTICIPANT (OR HIS OR HER HEIRS IN THE EVENT OF THE
PARTICIPANT’S DEATH) AT THE TIME OF VESTING OF THE STOCK UNITS, A NUMBER OF
SHARES OF COMPANY STOCK EQUAL TO THE NUMBER OF STOCK UNITS THEN HELD BY THE
PARTICIPANT THAT BECAME VESTED AT SUCH TIME; PROVIDED, HOWEVER, THAT THE
PARTICIPANT MAY ELECT THAT THE DISTRIBUTION OF THE SHARES OF COMPANY STOCK
SUBJECT TO A STOCK UNIT BE DEFERRED UNTIL THE TIME THE PARTICIPANT CEASES TO BE
A DIRECTOR OF THE COMPANY FOR ANY REASON (EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4(F)), SUCH ELECTION TO BE MADE IN WRITING PRIOR TO THE BEGINNING OF THE
CALENDAR YEAR IN WHICH THE STOCK UNIT IS GRANTED TO THE PARTICIPANT (EXCEPT THAT
SUCH A DEFERRAL ELECTION MAY BE MADE (I) IN THE CASE OF STOCK UNITS GRANTED
UNDER SECTION 5(A) HEREOF, AT ANY TIME ON OR PRIOR TO THE DATE THE DIRECTOR IS
FIRST ELECTED OR APPOINTED TO SERVE AS A DIRECTOR OF THE COMPANY, AND (II) IN
THE CASE OF STOCK UNITS GRANTED IN CONNECTION WITH THE FIRST ANNUAL MEETING OF
STOCKHOLDERS OF THE COMPANY THAT OCCURS AFTER THE EFFECTIVE DATE OF THIS
SUBPLAN, AT ANY TIME ON OR PRIOR TO THE DATE OF GRANT).


 


(F)                                    RIGHTS AND RESTRICTIONS.  THE STOCK UNITS
SHALL NOT BE TRANSFERABLE, OTHER THAN PURSUANT TO WILL OR THE LAWS OF DESCENT
AND DISTRIBUTION. PRIOR TO VESTING OF THE STOCK UNITS AND DELIVERY OF THE SHARES
OF COMPANY STOCK TO THE PARTICIPANT, THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS
OR PRIVILEGES OF A STOCKHOLDER AS TO THE SHARES OF COMPANY STOCK SUBJECT TO THE
STOCK UNITS. SPECIFICALLY, THE PARTICIPANT SHALL NOT HAVE THE RIGHT TO RECEIVE
DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES OF COMPANY STOCK PRIOR TO VESTING OF
THE STOCK UNITS AND DELIVERY OF THE SHARES OF COMPANY STOCK.

 

6.                                       General.

 


(A)                                  COMPLIANCE WITH LEGAL AND TRADING
REQUIREMENTS. THE SUBPLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS, INCLUDING, BUT NOT LIMITED TO, FEDERAL AND STATE LAWS, RULES AND
REGULATIONS, AND TO SUCH APPROVALS BY ANY REGULATORY OR GOVERNMENTAL AGENCY AS
MAY BE REQUIRED.


 


(B)                                 AMENDMENT. THE BOARD MAY AMEND, ALTER,
SUSPEND, DISCONTINUE, OR TERMINATE THE SUBPLAN WITHOUT THE CONSENT OF
STOCKHOLDERS OF THE COMPANY OR INDIVIDUAL DIRECTORS; PROVIDED, HOWEVER, THAT,
WITHOUT THE CONSENT OF AN AFFECTED DIRECTOR, NO AMENDMENT, ALTERATION,
SUSPENSION, DISCONTINUATION, OR TERMINATION OF THE SUBPLAN MAY IMPAIR OR, IN ANY
OTHER MANNER, ADVERSELY AFFECT THE RIGHTS OF SUCH DIRECTOR TO OUTSTANDING
OPTIONS OR STOCK UNITS GRANTED HEREUNDER.


 


(C)                                  UNFUNDED STATUS OF AWARDS. SECTION 5 OF
THIS SUBPLAN IS INTENDED TO CONSTITUTE AN “UNFUNDED” PLAN OF DEFERRED
COMPENSATION. WITH RESPECT TO ANY PAYMENTS NOT YET MADE TO A DIRECTOR, NOTHING
CONTAINED IN THE SUBPLAN SHALL GIVE ANY SUCH DIRECTOR ANY RIGHTS THAT ARE
GREATER THAN THOSE OF A GENERAL CREDITOR OF THE COMPANY; PROVIDED, HOWEVER, THAT
THE COMPANY MAY AUTHORIZE THE CREATION OF TRUSTS OR MAKE OTHER ARRANGEMENTS TO
MEET THE COMPANY’S OBLIGATIONS UNDER THE SUBPLAN TO DELIVER CASH, OR OTHER
PROPERTY PURSUANT TO ANY


 


4

--------------------------------------------------------------------------------



 


AWARD, WHICH TRUSTS OR OTHER ARRANGEMENTS SHALL BE CONSISTENT WITH THE
“UNFUNDED” STATUS OF THE SUBPLAN UNLESS THE COMPANY OTHERWISE DETERMINES WITH
THE CONSENT OF EACH AFFECTED DIRECTOR.


 


(D)                                 NONEXCLUSIVITY OF THE SUBPLAN. THE ADOPTION
OF THE SUBPLAN BY THE BOARD SHALL NOT BE CONSTRUED AS CREATING ANY LIMITATIONS
ON THE POWER OF THE BOARD TO ADOPT SUCH OTHER COMPENSATION ARRANGEMENTS AS IT
MAY DEEM DESIRABLE, INCLUDING, WITHOUT LIMITATION, THE GRANTING OF OPTIONS AND
OTHER AWARDS OTHERWISE THAN UNDER THE SUBPLAN, AND SUCH ARRANGEMENTS MAY BE
EITHER APPLICABLE GENERALLY OR ONLY IN SPECIFIC CASES.


 


(E)                                  ADJUSTMENTS. THE ADJUSTMENT PROVISIONS IN
SECTION 5(D) OF THE 2007 PLAN ARE INCORPORATED HEREIN BY REFERENCE AND SHALL
APPLY IN THE CASE OF OPTIONS AND STOCK UNITS GRANTED HEREUNDER; PROVIDED,
HOWEVER, THAT NO ADJUSTMENT SHALL BE MADE PURSUANT THERETO THAT CAUSES ANY
OPTION TO BE TREATED AS DEFERRED COMPENSATION PURSUANT TO SECTION 409A OF THE
CODE.


 


(F)                                    NO RIGHT TO REMAIN ON THE BOARD. NEITHER
THE SUBPLAN NOR THE CREDITING OF AWARDS UNDER THE SUBPLAN SHALL BE DEEMED TO
GIVE ANY INDIVIDUAL A RIGHT TO REMAIN A DIRECTOR OF THE COMPANY OR CREATE ANY
OBLIGATION ON THE PART OF THE BOARD TO NOMINATE ANY DIRECTOR FOR REELECTION BY
THE STOCKHOLDERS OF THE COMPANY.


 


(G)                                 SECTION 409A . IT IS INTENDED THAT THIS
SUBPLAN AND AWARDS ISSUED HEREUNDER WILL COMPLY WITH SECTION 409A OF THE CODE
(AND ANY REGULATIONS AND GUIDELINES ISSUED THEREUNDER) TO THE EXTENT THE AWARDS
ARE SUBJECT THERETO, AND THIS SUBPLAN AND SUCH AWARDS SHALL BE INTERPRETED ON A
BASIS CONSISTENT WITH SUCH INTENT. THIS SUBPLAN AND ANY AWARD AGREEMENTS ISSUED
THEREUNDER MAY BE AMENDED IN ANY RESPECT DEEMED BY THE BOARD OR THE COMMITTEE TO
BE NECESSARY IN ORDER TO PRESERVE COMPLIANCE WITH SECTION 409A OF THE CODE.


 


(H)                                 GOVERNING LAW. THE VALIDITY, CONSTRUCTION,
AND EFFECT OF THE SUBPLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.


 


(I)                                     TITLES AND HEADINGS. THE TITLES AND
HEADINGS OF THE SECTIONS IN THE SUBPLAN ARE FOR CONVENIENCE OF REFERENCE ONLY.
IN THE EVENT OF ANY CONFLICT, THE TEXT OF THE SUBPLAN, RATHER THAN SUCH TITLES
OR HEADINGS, SHALL CONTROL.


 

Amended and Restated by the Committee effective:  May 8, 2007

 

5

--------------------------------------------------------------------------------